internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc dom p si plr-112659-98 date date legend date grantor_trust spouse daughter date child child child individual individual individual individual individual individual court date state dear we received the date letter requesting rulings concerning the income estate gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust this letter responds to that request the facts and representations submitted are as follows on date grantor established trust for the benefit of spouse and daughter grantor died on date spouse is the primary beneficiary of trust and daughter is the secondary beneficiary it is represented that no additions actual or constructive have been made to trust since date daughter’s siblings child child and child are the trustees of trust article a of trust provides that any amount to be distributed at any time by the trustees to the secondary beneficiary is to be distributed by the trustees to the secondary beneficiary and the descendants if any of the secondary beneficiary shall be in such amounts and upon such divisions as in the discretion of the trustees are deemed wise to meet the needs and requirements of said beneficiaries from time to time article b of trust provides that during the life of grantor all income shall be payable to the secondary beneficiary article c of trust provides that upon grantor’s death one-half of the income shall be paid to the primary beneficiary the remaining one-half of the income shall be distributed between the primary beneficiary and the secondary beneficiary subject_to the provisions of article a in such amounts and upon such divisions as the trustees deem necessary article d of trust provides that upon the primary beneficiary’s death all income shall be paid to the secondary beneficiary and her descendants in accordance with article a article of trust provides that the term of trust shall be for the life of the survivor of the following named individuals grantor spouse daughter child child child individual individual individual individual individual and individual article a of trust provides that upon the death of the survivor of daughter child child and child all income from trust shall be divided equally between grantor’s surviving grandchildren with the descendants of a deceased grandchild taking per stirpes the portion of their deceased ancestor and any after-born grandchild en ciente at the time of the death of the survivor of the aforesaid grantor being included as a surviving grandchild article b of trust provides that upon the death of the survivor of those named in section the entire trust including both principal and accumulated income shall be distributed equally to the surviving grandchildren of grantor with the descendants of a deceased grandchild taking per stirpes the portion of their deceased ancestor it is represented that the parties desire to divide trust into two trusts trust and trust in order to pursue differing investment strategies in accordance with this plan one-half of the trust value shall be allocated to trust and the other half by value shall be allocated to trust under the terms of the proposed division the beneficiary of trust will be spouse and all income from trust is to be distributed to her for her lifetime the beneficiaries of trust shall be spouse daughter and daughter’s descendants the income of trust shall be distributed among spouse daughter and daughter’s descendants in such amounts and upon such divisions as the trustees may deem necessary the term of trust shall be for spouse’s life at her death trust shall be merged with trust the term of trust shall be the same as the term of trust and trust shall terminate under the same provisions as for the termination of trust the trustees of trust petitioned court for an order authorizing the division further the trustees sought an order construing paragraph sec_2 and a of trust to mean that in the event the four children of grantor predecease spouse all of the provisions and directions found in paragraph sec_2 through d of trust pertaining to the distribution of income to spouse shall take precedence over the provisions contained in paragraphs a and that if all four children of grantor predecease spouse none of the income from trust shall be distributed under the provisions of paragraph a until spouse’s death on date court issued a decree construing and interpreting certain trust provisions and authorizing division of trust and trust assets the decree in that decree court approved the division of trust and construed paragraph sec_2 and a to mean that in the event that the four children of grantor predecease spouse the provisions of paragraph a through d shall apply and take precedence over the provisions contained in paragraph a court further held that if all four children predecease spouse none of the income from trust is to be distributed under the provisions of paragraph a of trust until spouse’s death the following rulings are requested the proposed division of trust into trust and trust will not cause the interest of any beneficiary of trust trust or trust to be includible in such beneficiary’s gross_estate under sec_2033 the proposed division of trust into trust and trust will not cause the interest of any beneficiary of trust trust or trust to be includible in such beneficiary’s gross_estate under sec_2036 sec_2037 or sec_2038 the proposed division of trust into trust and trust will not cause any beneficiary of trust trust or trust to have made a taxable gift_for purposes of chapter after the proposed division trust trust and trust each will be treated as a_trust that was irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation- skipping transfer_tax regulations as a_trust that remains exempt from the gst tax under sec_2601 and that no actual or constructive additions to such trusts will result from such proposed division transfers from trust to trust and trust pursuant to the proposed division of trust and distributions from trust and trust to their beneficiaries will not be generation-skipping transfers and will not be subject_to tax under sec_2601 the proposed division of trust into trust and trust will not cause trust trust or trust or any of their beneficiaries to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the tax basis of trust and trust in each property received from trust in the proposed division of trust into trust and trust will be the same as the tax basis of trust in such property and pursuant to sec_1223 the holding_period of the trust and trust in each property received from trust in the proposed division of trust will include the holding_period of trust in such property ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death based on the facts submitted and the representations made after the proposed division of trust into separate trusts spouse will have an income_interest in trust further spouse daughter and daughter’s descendants will have an income_interest in trust during the term of trust and trust none of the beneficiaries will have an interest in the principal of trust until its termination at spouse’s death trust will terminate and be merged with trust at the end of the term of trust trust will terminate and the principal and accumulated income will be distributed to grantor’s surviving grandchildren accordingly we conclude that the proposed division of trust into trust and trust will not cause the interest of daughter child child or child to be includible in such beneficiary’s gross_estate under sec_2033 ruling_request sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property but in the case of a transfer made before date only if such reversionary_interest arose by the express terms of the instrument of transfer and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death in order for sec_2036 through to apply the decedent must have at any time made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or a power over the income or corpus of the transferred property based on the facts submitted and the representations made the beneficiaries have a right to income from the property and no right to distributions of principal under the terms of trust further on division of the trust into trust and trust each beneficiary will retain the same right to income as that beneficiary had under trust accordingly we consider that the division of trust into trust and trust will not cause any beneficiary of trust to be considered to have made a transfer within the meaning of sec_2036 sec_2037 or sec_2038 because the beneficiaries of trust trust and trust are not making a transfer within the meaning of sec_2036 sec_2037 and sec_2038 the division of trust into trust and trust will not cause the interest of any beneficiary of trust trust and trust to be includible in such beneficiary’s gross_estate under sec_2036 through ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is personal tangible or intangible upon division of trust into trust and trust each beneficiary will have the same right to income as the beneficiary had under trust because the beneficial interests rights and expectancies of the beneficiaries of trust are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the proposed division based on the facts submitted and the representations made we conclude that the proposed transaction will not cause any beneficiary of trust trust or trust to have made a taxable gift_for purposes of the gift_tax ruling_request sec_4 and sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate and gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - - a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust - - a if all interests in the trust are held by skip persons or b if - - i ii there is no person holding an interest in the trust and at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax based on the facts submitted and the representations made the division of trust into trust and trust will not change the quality value or timing of any powers beneficial interests rights or expectancies of any beneficiary provided for under the terms of the original trust it is represented that no additions have been made to trust since date accordingly trust trust and trust will be treated as trusts that were irrevocable on date and as trusts that remain exempt from the generation-skipping_transfer_tax no constructive or actual additions will result from the proposed transaction transfers to trust and trust pursuant to the proposed transaction will not be generation-skipping transfers and will not be subject_to tax under sec_2601 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because it has been represented that state code would permit the trustees to divide the properties of trust between trust and trust in a non-pro rata manner thus trust and trust are not required to receive pro_rata distributions of each asset of trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans since grantor is now deceased under trust one-half of the income is distributed to the primary beneficiary and one-half of the income is distributed by the trustee among the primary beneficiary the secondary beneficiary and the descendants of the secondary beneficiary also under trust upon the death of the primary beneficiary all income will be paid to the secondary beneficiary and the descendants of the secondary beneficiary trust will terminate upon the death of the primary beneficiary and its assets will be merged into trust trust will terminate at the same time that trust would have terminated the termination of trust upon the death of the primary beneficiary is consistent with the terms of trust since the assets of trust upon the death of the primary beneficiary will be held by trust for the benefit of the same beneficiaries under the same terms that they would have been held upon the death of the primary beneficiary under trust it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trust and trust will not differ materially from their interests in trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since trust is to be partitioned but all other provisions of the trusts will remain unchanged other than changes which reflect the fact that grantor is no longer living and changes which are necessary to ensure that the beneficiaries will be entitled to the same benefits under trust and trust that they would have been entitled to under trust thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore the beneficiaries of trust trust and trust will not realize gain_or_loss under sec_1001 of the code as a result of the proposed transaction ruling_request sec_1015 of the code provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if property was acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_7701 of the code provides that the term transferred_basis_property means property having a basis determined under any provision of subtitle a or under any corresponding provision of prior income_tax law providing that the basis shall be determined in whole or in part by reference to the basis in the hands of the donor grantor or other transferor based upon the information submitted and representations made we conclude that because sec_1001 will not apply to the proposed partition of trust under sec_1015 the basis of the assets in trust and in trust sec_1 and after the partition will be the same as the basis of those assets prior to the partition therefore we conclude that the partition of trust will not alter the status of the assets held in trust prior to the proposed partition as transferred_basis_property under sec_1015 and sec_7701 ruling_request sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person as ruled above the basis of trust and trust in each property received from trust in the proposed division of trust into trust and trust will be the same as the basis of trust in such property therefore we conclude that the holding_period of trust and trust in each property received from trust in the proposed division of trust into trust and trust will include the holding_period of trust in such property except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christine e ellison chief branch associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
